IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,368-01


                EX PARTE HOLLY CHRISTINE VANSUMEREN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1086412-A IN THE 182ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam. Yeary, J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to online solicitation

of a minor under Section 33.021(b) of the Texas Penal Code, and originally received deferred

adjudication community supervision. Her guilt was later adjudicated, and Applicant was sentenced

to nine months’ state jail imprisonment. She did not appeal her conviction.

        Although Applicant has discharged her sentence in this case, she alleges that she is suffering

collateral consequences as a result of this conviction because she must comply with sex offender
                                                                                                    2

registration requirements.

       This Court, in Ex parte Lo, held unconstitutional the subsection of the online solicitation of

a minor statute pursuant to which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim.

App. 2013). Applicant, through counsel, filed this habeas application based on the Lo decision and

asks that her conviction be set aside, and that she be released from the order to register as a sex

offender. The State and the trial court recommend granting relief. After considering the trial court’s

findings, this Court agrees with the trial court. Relief is granted.

       The judgment in Cause No. 1086412 in the 182nd District Court of Harris County is set

aside. As noted above, Applicant has discharged her sentence in this case. Therefore, the case is

remanded to the trial court so that the indictment may be disposed of in accordance with this Court’s

opinion in Ex parte Lo.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 10, 2016
Do not publish